Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 17, 2018

                                      No. 04-18-00515-CV

                      SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                    Appellant

                                                 v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-16-139
                         Honorable Sandra L. Watts, Judge Presiding


                                         ORDER
        The trial court clerk has filed a notice of late record, stating appellant has not paid or
arranged to pay the clerk’s fee to prepare the record and that appellant is not entitled to the
record without paying the fee. We order appellant, Southcross Energy Partners GP, LLC, to
provide written proof to this court by August 27, 2018 that either appellant has paid the clerk’s
fee, has made satisfactory arrangements with the clerk to pay the fee, or is entitled to appeal
without paying the fee. See Tex. R. App. P. 35.3(a)(2). If appellant fails to file such proof within
the time provided, this appeal will be dismissed. See Tex. R. App. P. 37.3(b), 42.3(c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of August, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court